                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

NANCY ABBIE TALLENT,                         )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )     No.:   3:20-cv-527-TAV-HBG
                                             )
POLICE OFFICER PHILLIP KNIGHT,               )
OAK RIDGE POLICE DEPARTMENT                  )
CITY OF OAK RIDGE, TENNESSEE,                )
JAIL ADMINISTRATOR                           )
RICHARD PARKER,                              )
SHERIFF RUSSELL BARKER, and                  )
ANDERSON COUNTY, TENNESSEE,                  )
                                             )
             Defendants.                     )


                     MEMORANDUM OPINION AND ORDER

      This civil action is before the Court on Defendant Oak Ridge Police Department’s

Motion to Dismiss for failure to state a claim upon which relief can be granted [Doc. 43].

Plaintiff responded in opposition [Doc. 49]; defendant replied [Doc. 52]. Plaintiff then

filed a motion to strike defendant’s reply [Doc. 53]. For the reasons set forth below, Oak

Ridge Police Department will be dismissed.

      It is well-settled that a police department is not an entity capable of being sued

under 18 U.S.C § 1983, under which plaintiff asserts her claims. See Mathews v. Jones,

35 F.3d 1046, 1049 (6th Cir. 1994) (holding that a county police department was not an

entity that may be sued); Bradford v. Gardner, 578 F. Supp. 382, 383 (E.D. Tenn. 1984)

(dismissing sheriff’s department as an entity that cannot be sued under § 1983). Plaintiff

argues in opposition that “[t]he very essence of Section 1983 allows suit for civil rights
violations that supersede immunity” and that granting “this dismissal would in itself be a

violation of the Plaintiff’s rights” [Doc. 49 p. 2]. However, plaintiff does not provide

authority for this proposition, and binding Sixth Circuit case law holds to the contrary.

       Accordingly, plaintiff has failed to state a claim upon which relief can be granted,

because where a plaintiff has sued an entity that is not capable of being sued, the proper

remedy is dismissal of that entity. See Bradford, 578 F. Supp. at 383; Walker v. Union

Cty., Tenn., No. 13-102-DLB-HBG, 2013 WL 1912936, at *1–2 (E.D. Tenn. May 8, 2013).

       For these reasons, the motion to dismiss the Oak Ridge Police Department [Doc. 43]

is hereby GRANTED, and Oak Ridge Police Department is DISMISSED from this case

with prejudice.

       Plaintiff’s motion to strike states that defendant did not serve the motion to plaintiff

[Doc. 53 p. 1]. The Court notes that the motion itself contains a certificate of service that

the pleading was filed electronically and that it would be sent to all parties indicated on the

electronic filing receipt [Doc. 43 p. 3]. The filing system confirms that the motion was

electronically mailed to plaintiff’s e-mail address.      Therefore, plaintiff’s contentions

regarding service of this motion are incorrect. Furthermore, plaintiff’s motion is entitled

“Motion to Strike” [Doc. 53]. She does not identify under which rule of civil procedure

she brings this motion, but Federal Rule of Civil Procedure 12(f) provides that a “court

may strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). The decision to strike is left to

the Court’s sound discretion.      Welch v. FFE Transp. Servs., Inc., No. 3:13-cv-336,

                                              2
2015 WL 3795918, at *2 (E.D. Tenn. June 18, 2015). The motion here is not redundant,

immaterial, impertinent, or scandalous, and plaintiff’s arguments do not attempt to portray

it as such. Accordingly, the motion to strike [Doc. 53] is DENIED.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            3
